Case 2:19-cv-12680-ES-ESK Document 45 Filed 02/18/21 Page 1 of 1 PageID: 341




888 SEVENTH AVENUE                                            F   R E D E R I C K J. KLORCZYK III
NEW YORK, NY 10019                                                                   Tel: 6 4 6 . 8 3 7 . 7 1 5 0
www.bursor.com                                                                       Fax: 2 1 2 . 9 8 9 . 9 1 6 3
                                                                               fklorczyk@bursor.com

                                        February 18, 2021

Via ECF
Hon. Edward S. Kiel, U.S.M.J.
United States District Court for the District of New Jersey
Rev. Dr. Martin Luther King, Jr. Courthouse
50 Walnut Street
Newark, New Jersey 07102

Re:    Isley et al. v. BMW of North America, LLC, et al., Case No. 2:19-cv-12680-ES-ESK

Dear Judge Kiel:

        I represent Plaintiffs in the above-captioned matter and write in response to BMW NA’s
February 17, 2021, letter regarding the status conference currently scheduled for February 26,
2021 at 10:00 am. See ECF No. 44. Plaintiffs hereby join in BMW NA’s request to “convert the
status conference into a settlement conference.” Id.


                                                     Very truly yours,




                                                     Frederick J. Klorczyk III
